DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-14, 18 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by French Patent (FR 2417600).
Regarding claim 1, French Patent discloses a ceiling suspension system (Fig 1) comprising: a plurality of main runners 9 that extend parallel to each other in a first direction (Fig 1); a plurality of cross runners that extend parallel to each other in a second direction, wherein the first direction and the second direction are substantially perpendicular, and wherein the plurality of main runners and cross runners form a grid with a plurality of openings. Examiner notes that, even though the French Patent does 
The French Patent further discloses a plurality of acoustic panels configured to couple to the main runners 9 within one of the plurality of openings, (Fig 1, 2) he plurality of acoustic panels comprising: 
a plurality of main blades 1 that extend parallel to each other in the first direction; and a plurality of cross blades 3 that extend parallel to each other in the second direction, wherein the first direction is different from the second direction, and wherein the plurality of main blades and the plurality of cross blades form a grid, (Fig 1)
wherein two or more of the main blades 1 comprise a kerf 7 disposed in a first lateral edge, wherein the kerf 7 disposed in the first lateral edge is configured to engage with one of the main runners (Fig 2).
Regarding claim 2, French Patent discloses two or more of the main blades 1 comprise a kerf 7 disposed in a second lateral edge of the main blade, wherein the second lateral edge is an opposite end of the first lateral edge, and the kerf 7 disposed in the second lateral edge is configured to engage with one of the main runners 9 (Fig 1, 2).
Regarding claim 3, French Patent discloses all of the main blades 1 of the plurality of main blades comprise the kerf 7 in the first lateral edge and in the second lateral edge (Fig 1, 2).
Regarding claims 11, French Patent discloses two or more of the cross blades 3 comprise a cutout 8 that is disposed in a first lateral edge of the cross blade and 
Regarding claim 12, French Patent discloses the two or more of the cross blades 3 comprise a cutout 8 that is disposed in a second lateral edge of the cross blade and extends downward from an upper edge of the cross blade, wherein the second lateral edge is an opposite end of the first lateral edge, and wherein the cutout 8 disposed in the second lateral edge is configured to accommodate with one of the cross runners (Fig 1, 2). Examiner concludes this because the cross blades of the French Patent can be reversible thus the cutout is capable of accommodating a cross runner.
Regarding claim 13, French Patent discloses an acoustic panel configured to couple to a ceiling suspension system, (Fig 1, 2) the acoustic panel comprising: a plurality of main blades 1 that extend parallel to each other in a first direction; and
a plurality of cross blades 3 that extend parallel to each other in a second direction, wherein the first direction is different from the second direction, and wherein the plurality of main blades and the plurality of cross blades form a grid, (Fig 1)
wherein two or more of the main blades 1 comprise a kerf 7 disposed in a first lateral edge (Fig 1, 2).
Regarding claim 14, French Patent discloses the first direction is substantially perpendicular to the second direction (Fig 1). 
Regarding claim 18, French Patent discloses all of the main blades 1 of the plurality of main blades comprise the kerf 7 in the first lateral edge and in the second lateral edge (Fig 1, 2).

Claim(s) 1, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by White (GB 2199348)
Regarding claim 1, White discloses a ceiling suspension system (Fig 1) comprising: a plurality of main runners 2 that extend parallel to each other in a first direction; a plurality of cross runners that extend parallel to each other in a second direction, wherein the first direction and the second direction are substantially perpendicular, and wherein the plurality of main runners and cross runners form a grid with a plurality of openings (Fig 3, 4), (Page 10, Lines 20-27);
a plurality of acoustic panels 10 configured to couple to the main runners 2 within one of the plurality of openings, (Fig 3, 4) the plurality of acoustic panels comprising: 
a plurality of main blades 12 that extend parallel to each other in the first direction; and a plurality of cross blades 12 that extend parallel to each other in the second direction, wherein the first direction is different from the second direction, and wherein the plurality of main blades and the plurality of cross blades form a grid, (Fig 1, 4, 5)
wherein two or more of the main blades 12 comprise a kerf 15 disposed in a first lateral edge, wherein the kerf 15 disposed in the first lateral edge is configured to engage with one of the main runners 2 (Fig 4-6).
Regarding claim 8, White discloses at least one of the acoustic panels 10 comprises at least one cantilever portion 14a along an edge of the acoustic panel, and wherein the 
Regarding claim 10, White discloses at least one of the acoustic panels 10 comprises at least two cantilever portions 11, 14a along different edges of the acoustic panel, wherein the edges are adjacent and substantially perpendicular to each other, and wherein the cantilever portions 11, 14a are configured to extend beyond a main runner of the plurality of main runners and a cross runner of the plurality of cross runners (Fig 4-6).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4-6, 15-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over French Patent (FR 2417600) in view of Nelson (US 2010/0139210).
Regarding claims 4-6, 15-17, French Patent discloses the kerf 7, but does not disclose the kerf comprises a first slot and a second slot that form a stepped configuration, wherein the first slot is disposed above the second slot, and wherein the second slot extends further into the main blade from the first lateral edge than the first slot; wherein the second slot extends inward from the first lateral edge a length that is at least double the length the first slot extends inward from the first lateral edge; the first lateral edge comprises an upper edge and a lower edge, wherein the upper edge is disposed above the kerf 8 and the lower edge is disposed below the kerf, and wherein the upper edge is inwardly offset and parallel from the lower edge. 
However, Nelson discloses a ceiling panel 7 including blades 2 including a kerf 8,  (Fig 1, 4, 5) the kerf 8 comprises a first slot and a second slot that form a stepped configuration, wherein the first slot is disposed above the second slot, and wherein the second slot extends further into the main blade from the first lateral edge than the first slot; wherein the second slot extends inward from the first lateral edge a length that is at least double the length the first slot extends inward from the first lateral edge; the first lateral edge comprises an upper edge and a lower edge, wherein the upper edge is disposed above the kerf 8 and the lower edge is disposed below the kerf 8, and wherein the upper edge is inwardly offset and parallel from the lower edge (annotated Fig 5). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kerf of the French Patent to have the first and second slots and upper and lower edges as taught by Nelson, in order to provide a ceiling that partly conceals the runners and provides a smaller gap between the ends of the blades on adjacent panels 
Regarding claim 20, French Patent modified by Nelson disclose the claimed acoustic panel, the limitations of claim 20 can be seen above in the rejections of claims 1, 4 and 6. 
    PNG
    media_image1.png
    555
    737
    media_image1.png
    Greyscale


9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over French Patent (FR 2417600). French Patent discloses as discussed in claim 1, but does not .

Allowable Subject Matter
10.	Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
01/11/2021